DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/433,952, Mounting Bracket, filed on June 6, 2019.
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-20) in the reply filed on January 6, 2019 is acknowledged.
Drawings
The drawings are objected to because the lead line for reference number "852" in Fig. 31 does not appear to be directed to a clip.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “222” has been used to designate both a fastening opening and a clamping flange and reference number "21" has been used to designate both a slot fastening opening (see paragraph [0058] and Fig. 1) and a first curved segment ( see paragraph [0060] and Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "428a" and "428b".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "654" in Figs. 24; "924" in Figs/ 33 and 35; "984," "980," and "982" in Figs. 33 and 35; "962" in Fig. 34; and "952" in Fig. 35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality: on page 24, paragraph [0084] in line 7, "332" appears to be incorrect and should be --322--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,559,504 to Jones.  Jones discloses a mounting bracket (10) for mounting a junction box to a stud (120) of a wall, the mounting bracket comprising: a face plate (12) having opposite left and right edge margins, the face plate configured to attach to the junction box; a stud mounting flange (40) coupled to one of the left and right edge margin of the face plate and configured to engage the stud; and at least one clamping flange (46) coupled to the stud mounting flange and configured to engage the stud, the at least one clamping flange being resiliently deflectable and configured to apply a force to the stud to hold the mounting bracket on the stud when the mounting bracket is mounted to the stud; wherein each clamping flange includes at least one curved segment (Col. 6, lines 60-65); wherein the face plate includes a plurality of mounting openings (22), each mounting opening being configured to receive and hold a fastener for attaching junction boxes of different sizes and/or orientations to the face plate; wherein the face plate includes a plurality of mounting openings, each mounting opening being configured to receive and hold a fastener for attaching junction boxes of different sizes and/or orientations to the face plate; and further comprising a second stud mounting flange (42) coupled to the other of the left and right edge margins .
In regards to claims 16-20, Jones discloses a mounting bracket (10) for mounting a junction box to a stud (120) of a wall, the mounting bracket comprising: a face plate (12); and a mounting opening (22) formed in the face plate and configured to receive and hold a fastener at multiple locations within the at least one mounting opening for attaching junction boxes of different sizes in a plurality of different orientations; wherein the mounting opening comprises a first mounting opening, the bracket further comprising a second mounting opening in the faceplate configured to receive and hold a fastener at multiple locations within the second mounting opening, the second mounting opening having a configuration different from a configuration of the first mounting opening; further comprising a third mounting opening in the faceplate configured to receive and hold a fastener at multiple locations within the third mounting opening, the third mounting opening having a configuration that is the same as a configuration of the first mounting opening; wherein the mounting opening is configured to receive and hold a fastener in at least three different locations; and wherein the faceplate has a central opening, the mounting opening centering a junction box over the central opening when a fastener is received in a location in the mounting opening corresponding to a size of the junction box.
12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0360629 to Witherbee.  Witherbee discloses a mounting bracket (10, Fig. 1 & 11) for mounting a junction box (J) to a stud (WS) of a wall, the mounting bracket comprising: a face plate (12) having opposite upper and lower edge margins (16 & 18), the face plate configured to attach to the junction box; and a detachable leg (72, Fig. 11) releasably coupled to a first location on the mounting bracket and configured to uncouple from the first location of the mounting bracket and couple to the mounting bracket at a second location on the mounting bracket different from the first location; and wherein the face plate and detachable leg are a unitary, one piece construction.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,810,303 to Bourassa et al., hereinafter, Bourassa.  Bourassa discloses a mounting bracket (10) for mounting a junction box (12) to a stud (20) of a wall, the bracket comprising a face plate having opposite left and right edge margins (30 & 54), the face plate configured to attach to the box, a stud mounting flange (26) coupled to one of the left and right edge margin of the face plate and configured to engage the stud, at least one clamping flange (34) being resiliently deflectable and configured to apply a force to the stud to hold the mounting bracket on the stud when the mounting stud is mounted to the stud; wherein each clamping flange includes at least one curved segment (40); wherein the at least one curved segment includes a first curved segment and a second curved segment, one of the first and second curved segments being configured to engage the stud to apply the force to the stud; wherein the first curved segment extends from the stud mounting flange and the second curved .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of U.S. Patent No. 5,810,303 to Bourassa et al., hereinafter, Bourassa.  Jones discloses the claimed invention except for the limitations of wherein the at least .
Bourassa teaches a mounting bracket (10) for mounting a junction box (12) to a stud (20) of a wall, the bracket comprising a face plate having opposite left and right edge margins (30 & 54), the face plate configured to attach to the box, a stud mounting flange (26) coupled to one of the left and right edge margin of the face plate and configured to engage the stud, at least one clamping flange (34) being resiliently deflectable and configured to apply a force to the stud to hold the mounting bracket on the stud when the mounting stud is mounted to the stud; wherein each clamping flange includes at least one curved segment (40); wherein the at least one curved segment includes a first curved segment and a second curved segment, one of the first and second curved segments being configured to engage the stud to apply the force to the stud; wherein the first curved segment extends from the stud mounting flange and the second curved segment extends from the first curved segment, the second curved segment being configured to engage the stud; wherein the first curved segment curves inward toward the face plate and the second curved segment curves outward away from the face plate; and wherein the face plate includes a plurality of mounting openings (46, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamping flange in Jones to have included the clamping flange as taught by Bourassa for the purpose of providing a more secured snap-on fit between the mounting bracket and the stud.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones.  Jones discloses the claimed invention except for the limitations of wherein at least one of the mounting openings is configured to receive and hold the fastener in any one of at least seven different locations on the face plate.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of locations achieved by the mounting openings to have been seven different locations, since such a modification would have merely involved a duplication in parts and would not have yielded any unpredictable results.
Allowable Subject Matter
Claims 9, 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,533,060 to Medlin and U.S. Patent No. 4,757,908 to Medlin, Sr. are directed to an outlet box mounting bracket having slots to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            March 13, 2021